DETAILED ACTION

Allowable Subject Matter
Claims 367-370, 372-376, 379-381, 383-386, 391-401 and 403-405 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s supplemental amendment, filed 25 February 2022, is in line with the allowable subject matter discussed in the interview on 15 February 2022. In particular, the combination of features with respect to the temperature and nozzle exit velocity of the high hydrogen-content light hydrocarbon gas feedstock used in the direct incorporation of the high hydrogen-content light hydrocarbon gas feedstock into the low hydrogen-content hydrocarbon feedstock for causing an alkylation reaction that results in the mass transfer of carbon atoms and hydrogen atoms from the light hydrocarbon gas feedstock into a liquid product produced from the mixing, is considered to distinguish over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772